     Case 1:17-cv-00436-DAD-GSA Document 99 Filed 09/07/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LARRY SMITH,                                       No. 1:17-cv-00436-DAD-GSA (PC)
12                        Plaintiff,
13            v.                                         ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS AND DENYING
14    J. GONZALES, et al.,                               DEFENDANTS’ MOTION FOR SUMMARY
                                                         JUDGMENT
15                        Defendants.
                                                         (Doc. Nos. 87, 97)
16

17

18          Plaintiff Larry Smith is a state prisoner proceeding pro se and in forma pauperis with this

19   civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States

20   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On June 16, 2021, the assigned magistrate judge issued findings and recommendations,

22   recommending that defendants’ motion for summary judgment (Doc. No. 87) be denied. (Doc.

23   97.) Specifically, the magistrate judge found that the evidence advanced by plaintiff on summary

24   judgment was sufficient to demonstrate the existence of a genuine dispute of material facts that

25   precluded the granting of summary judgment in favor of defendants with respect to both

26   plaintiff’s retaliation claim as well as his excessive use of force and failure to protect claims. (Id.

27   at 31, 33.) The findings and recommendations were served upon all parties and contained notice

28   that any objections were to be filed within fourteen days of service. (Id. at
                                                         1
     Case 1:17-cv-00436-DAD-GSA Document 99 Filed 09/07/21 Page 2 of 2


 1   34.) No objections have been filed to date and the time to do so has since passed.

 2          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C) and Local Rule 304, this

 3   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

 4   court finds the findings and recommendations to be supported by the record and proper analysis.

 5          Accordingly,

 6          1.      The findings and recommendations issued on June 16, 2021 (Doc. No. 97) are

 7                  adopted in full;

 8          2.      Defendants’ motion for summary judgment (Doc. No. 87) is denied;

 9          3.      This case proceeds on the following claims brought by plaintiff:

10                  a. A claim for use of excessive use of force in violation of the Eighth

11                     Amendment against defendants Sergeant Gonzales, Correctional Officer (CO)

12                     Johnson, CO Castro, CO Meier, CO Flores, and CO Potzernitz;

13                  b. A claim of retaliation in violation of the First Amendment against defendant

14                     Sergeant Gonzales; and

15                  c. A claim for failure to protect in violation of the Eighth Amendment against

16                     defendant CO Scaife; and

17          4.      This case is referred back to the magistrate judge for further proceedings and

18                  scheduling.

19   IT IS SO ORDERED.
20
        Dated:     September 5, 2021
21                                                     UNITED STATES DISTRICT JUDGE

22

23

24

25

26
27

28
                                                      2
